Case MDL No. 3010 Document 55 Filed 05/19/21 Page 1 of 1
UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

MDL No. 3010 & TITLE - IN RE: _Digital Advertising Antitrust Litigation

 

NOTICE OF APPEARANCE

Appearances should only be entered in compliance with Rule 4.1(c).

PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
action):

Plaintiffs Surefright Global LLC DBA Prana Pets, Hanson Law Firm, PC, and Vitor Lindo

SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more

than one action):
In re Google Digital Advertising Antitrust Litigation N.D. Cal., 5:2020-cv-03556-BLF

8 88 538 2S 2S 2S 2k 2g fe 2 8 88 2S 2S 2S 2S 2S 24g 246 8 18 28 2S 2S 2S 2S 2g 246 2 8 218 21S 2S 2S 2k 2g 2g 246 2 8 2k 2g 2g 2 2k 2k 26 2s 2s 2 2 2K

In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the
Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each party.

May 19, 2021 /s/ Christina C. Sharp

 

Date Signature of Attorney or Designee
Name and Address of Designated Attorney:
Dena C. Sharp, Girard Sharp LLP, 601 California Street, Suite 1400, San Francisco, CA 94108

Telephone No.: (415) 981-4800 Fax No.: (415) 981-4846

 

. dsharp @girardsharp.com
Email Address:

 

Instructions:

1. From the JPML home page, download Notice of Appearance. Fill out form and save in .pdf format. (All documents filed with the Judicial Panel must be in PDF Format.)
The Appearance Form is to be filed as the main PDF document. Any documents submitted with the Appearance Form are attachments.

Select MDL from the menu bar at the top of the ECF screen.

Click on Notices. Select the appropriate Notice of Appearance. Select Next.

Enter the three or four digit MDL number (ex. 875). Select Next.

Verify MDL number, if correct Select Next.

Choose the case(s) for which the Appearance is being filed. Select Next.

Select Party. Select next twice.

Upload the Appearance Form as the Main document and all other documents as attachments. Be sure to choose a category and description. Select the document to which
the Appearance relates. (Note: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).

9. Select the next button and verify docket text. If correct continue to select next to complete the transaction.

NAAR WN

oo

JPML Form 18
